DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20210128799 A1 (Askem et al.), hereinafter Askem.

Regarding claim 17, Askem teaches a negative pressure wound therapy system (Fig. 2A), which by using would consist of the method of operating a negative pressure wound therapy system, the method comprising: by electronic circuitry (11) (Fig. 1) of at 
by the controller of the negative pressure wound therapy device, automatically adjusting one or more operational parameters of a negative pressure wound therapy device based the dressing usage information, as described in the operation where algorithms or logic are enacted based on measurement of duty cycle, an element of which is time monitoring [0034].

Regarding claim 18, Askem teaches the method of claim 17.
Askem further teaches a method comprising, by the controller (12A), responsive to an indication from the electronic circuitry (11) that the time duration during which the at least one wound dressing has been in use, via measuring pump time usage, satisfies an operational lifetime of the at least one wound dressing, performing: 
disabling operation of the negative pressure source [0034].

Regarding claim 19, Askem teaches the method of claim 17.
Askem further teaches the electronic circuitry (11) is configured to monitor pressure proximal to the wound [0028] via sensor (12F), and wherein the method further comprises: 


Regarding claim 20, Askem teaches the method of claim 17.
Allen further teaches the method comprising, by the electronic circuitry (11), pausing monitoring the time duration during which the at least one wound dressing (13) has been in use responsive to receiving an indication from the controller (12A) that provision of negative pressure by the negative pressure source (12C) has been interrupted, as exemplified by pausing the operation of the negative pressure source, which has time monitored as part of duty cycle monitoring [0034].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120136325 A1 (Allen et al.), hereinafter Allen in view of Askem. 
Regarding claim 1, Allen teaches a negative pressure wound therapy system (Fig. 1), comprising: 
at least one wound dressing (102) configured to be positioned over a wound [0080], the system comprising electronic circuitry (at least 1040) (Fig. 22), in controller (104) (Fig. 3A); 
a negative pressure wound therapy device comprising (Fig. 1): 
a negative pressure source (1090) configured to provide negative pressure to the wound [0063]; and 
a controller (104) configured to operate the negative pressure source, 

wherein the controller is configured to automatically adjust one or more operational parameters of the negative pressure wound therapy device based the dressing usage information, as described in the operation where time is adjusted [0174]. 
	Allen fails to teach circuity on the wound dressing.
	Askem teaches a negative pressure wound therapy system (Fig. 1A, 2) comprising a wound dressing (13) with circuitry (11), containing subcomponents (12A-12H). The circuitry monitors the time duration after connection of the device to skin and determines operating characteristics such as end-of-life time [0030].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dressing of Allen with the circuitry of Askem in order to prevent inadvertent initiation of an end-of-life timer for the device.

Regarding claim 2, Allen in view of Askem teaches the negative pressure wound therapy system of claim 1.
Allen further teaches the device is configured to, responsive to an indication from the electronic circuitry that the time duration [0023] during which the at least one wound dressing has been in use satisfies an operational lifetime of the at least one wound 

Regarding claim 3, Allen in view of Askem teaches the negative pressure wound therapy system of claim 1.
Allen further teaches the electronic circuitry (1040) comprises a pressure sensor (1070) configured to monitor pressure proximal to the wound, namely under the dressing [0152].

Regarding claim 4, Allen in view of Askem teaches the negative pressure wound therapy system of claim 3.
Allen further teaches the electronic circuitry (1040) is configured to initiate monitoring of the time duration during which the at least one wound dressing has been in use responsive to a determination of: 
initial attainment of a threshold negative pressure level proximal to the wound, the determination of the initial attainment of the threshold negative pressure level being made based on one or more readings of the pressure sensor [0028]. Fig. 30 shows a flow chart in which pressure is monitored (1804) via pressure sensor (1070) and the device is monitoring time.

Regarding claim 5, Allen in view of Askem teaches the negative pressure wound therapy system of claim 1.


Regarding claim 6, Allen in view of Askem teaches the negative pressure wound therapy system of claim 5.
Allen further teaches the electronic circuitry (1040) is configured to measure time of dressing usage [0063] and features a pause feature [0025] which temporarily suspends or pauses operation [0066]. Through monitoring time, suspending usage for a measured time and then resuming operation, the teachings of Allen correspond to the claimed “resume monitoring the time duration during which the at least one wound dressing has been in use responsive to receiving an indication from the controller that provision of negative pressure by the negative pressure source has been resumed.”

Regarding claim 7, Allen in view of Askem teaches the negative pressure wound therapy system of claim 1.
	Allen further teaches the device monitors the time and provides an indication, in the form of an audible or tactile alarm [0071], if the time exceeds a predetermined amount of time [0028], corresponding to the claimed “the electronic circuitry is further configured to provide an indication of the time duration during which the at least one 

Regarding claims 8 and 9, Allen in view of Askem teaches the negative pressure wound therapy system of claim 1.
Allen further teaches the electronic circuitry (1040) is configured to provide the indication [0071] responsive to a determination that the time duration during which the at least one wound dressing has been in use satisfies a duration threshold, the duration threshold being shorter than an operational lifetime of the at least one wound dressing [0063]. Allen further teaches the indication is provided via the negative pressure wound therapy device [0071].

Claim(s) 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Askem in view of Allen.
Regarding claim 21, Askem teaches the method of claim 20.
Askem fails to teach by the electronic circuitry, resuming monitoring the time duration during which the at least one wound dressing has been in use responsive to receiving an indication from the controller that provision of negative pressure by the negative pressure source has been resumed.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuitry of Askew with the pause feature of Allen in order to temporarily suspend operation in order to conserve power [Askem 0034].

Regarding claim 22, Askem teaches the method of claim 17.
Askem fails to teach by the electronic circuitry, providing an indication of the time duration during which the at least one wound dressing has been in use responsive to determining that the time duration during which the at least one wound dressing has been in use satisfies a duration threshold, the duration threshold being shorter than an operational lifetime of the at least one wound dressing.
Allen further teaches the method comprising, by the electronic circuitry (1040), providing an indication [0071] of the time duration during which the at least one wound dressing has been in use responsive to determining that the time duration during which the at least one wound dressing has been in use satisfies a duration threshold [0063], 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the circuitry of Askem with the circuitry of Allen to provide alarms to the user to indicate operating status [0071].

Claims 10, 11, 15, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, in view of Askem and further in view of US 20140005618 A1 (Locke et al.), hereinafter Locke.
Regarding claim 10, Allen in view of Askem teaches the negative pressure wound therapy system of claim 1, but fails to teach the electronic circuitry is further configured to communicate to the controller a dressing identifier, and wherein the dressing identifier comprises at least one of: a mode of operation of the negative pressure source, a size of the at least one wound dressing, a leak rate of a controlled leak of the at least one wound dressing, a wound contact layer type of the at least one wound dressing, an optimum negative pressure to apply to the wound, or an operational lifetime of the at least one wound dressing.
Locke teaches a negative pressure wound therapy system the electronic circuitry (at least 115, 148) is further configured to communicate to the controller (124) a dressing identifier [0055], and wherein the dressing identifier comprises: a mode of operation of the negative pressure source [0077].


Regarding claim 11, Allen in view of Askem and Locke teaches the negative pressure wound therapy system of claim 10.
Allen further teaches the electronic circuitry (1040) comprises memory (1170) configured to store data [0154], but fails to specify storing the dressing identifier.
Locke further teaches the electronic circuitry (148) comprises memory [0055] configured to store the dressing identifier [0026, 0055].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dressing of Allen in view of Locke with the memory of Locke to ensure the components properly pair together for operation [Locke 0055].

Regarding claim 15, Allen in view of Askem teaches the negative pressure wound therapy system of claim 1, but fails to teach the electronic circuitry is configured to wirelessly communicate with the controller.
Locke teaches the electronic circuitry (148) is configured to wirelessly communicate with the controller (125) [0004].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Allen with 

Regarding claim 16, Allen in view of Askem teaches the negative pressure wound therapy system of claim 1, but fails to teach the at least one wound dressing comprises a plurality of wound dressings, each wound dressing of the plurality of wound dressings comprising the electronic circuitry; and the controller is configured to at least one of: automatically adjust one or more operational parameters of the negative pressure wound therapy device based on one or more time durations during which the plurality of wound dressings have been in used or generate an indication responsive to a determination that therapy settings associated with at least some wound dressings of the plurality of wound dressings are incompatible.
Locke further teaches the at least one wound dressing (112) comprises a plurality of wound dressings [0031], each wound dressing of the plurality of wound dressings comprising the electronic circuitry (148) as noted by the plurality of wound dressings being analogous to the first dressing [0031]; and 
the controller (110) is configured to: 
automatically adjust one or more operational parameters, namely the application of negative pressure, of the negative pressure wound therapy device based on one or more time durations during which the plurality of wound dressings have been in used [0023]. 


Regarding claim 23, Allen in view of Askem teaches the method of claim 17, but fails to teach wherein the at least one wound dressing comprises a plurality of wound dressings, each wound dressing of the plurality of wound dressings comprising the electronic circuitry, and wherein the method further comprises: by the controller, performing at least one of: automatically adjusting one or more operational parameters of the negative pressure wound therapy device based on one or more time durations during which the plurality of wound dressings have been in used or generating an indication responsive to determining that therapy settings associated with at least some wound dressings of the plurality of wound dressings are incompatible.
Locke further teaches the at least one wound dressing (112) comprises a plurality of wound dressings [0031], each wound dressing of the plurality of wound dressings comprises:
by the controller (110), performing: 
automatically adjusting one or more operational parameters of the negative pressure wound therapy device based on one or more time durations during which the plurality of wound dressings have been in used [0023].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Allen .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, in view of US 20210196869 A1 (Hartwell et al.), hereinafter Hartwell.
Regarding claim 12, Allen in view of Askem and Locke teaches the negative pressure wound therapy system of claim 10, but fails to teach the controller is further configured to automatically adjust an alarm threshold based on the dressing identifier.
Hartwell teaches the controller is further configured to automatically adjust an alarm threshold based on the dressing identifier by adjusting an operation performed by the controller, wherein the operation if performed differently than if performed not according to the control value [0007]. Hartwell further notes the controller can make adjustments to settings based on signals received [0058].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alarm capabilities of Allen in view of Locke with the alarm capabilities of Hartwell to allow the device to alter setpoints based on measured conditions.


Regarding claim 13, Allen in view of Askem and Locke teaches the negative pressure wound therapy system of claim 10. 
Allen in view of Locke fails to teach the controller is configured to disable operation of the negative pressure source based on at least one of: 

the dressing identifier indicating operation with the canister and responsive to a detection of the canister not being fluidically connected to the negative pressure source.
Hartwell teaches the controller is configured to disable operation of the negative pressure source based on: 
the dressing identifier indicating operation with the canister and responsive to a detection of the canister not being fluidically connected to the negative pressure source, as would be indicated by a low pressure condition [0010].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Allen in view of Locke with the error conditions of Hartwell to ensure the collection vessel is connected for proper operation.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Allen, in view of US 20210187171 A1 (Collinson et al), hereinafter Collinson.
Regarding claim 14, Allen in view of Askem teaches the negative pressure wound therapy system of claim 1.
Allen fails to teach the electronic circuitry is further configured to communicate to the controller at least one of an average pressure or a flow rate, and wherein the 
Collinson teaches a negative pressure wound therapy system (Fig. 4) wherein the electronic circuitry is further configured to communicate to the controller at least one of an average pressure [0099] or a flow rate [0092], and wherein the controller is configured to automatically adjust the one or more operational parameters of the negative pressure wound therapy device further based on the at least one of the average pressure or the flow rate, as described in the device’s ability to operate the pump based on the determination of a leak based on average flow rate [0179].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Allen with the electronic circuitry of Collinson to allow for monitoring of leak status, ensuring proper operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 11058807 B2 describes a negative pressure dressing with a control device, alarm features and a recording device.
US 20210113383 A1 describes a dressing which monitors time in use and controls fluid pressure and flow.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781